Title: From Alexander Hamilton to Ebenezer Stevens, 4 June 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York June 4th. 1799
          
          Inclosed you will find a return of Cloathing wanted for two companies of the 1st. and two of the 2d. Regiments of Artillerists & Engineers. You will please to attend to the procuring & forwarding of those Articles, recollecting that the principal part of the troops in question are now removed to Fort Jay—
          With consideration I am Sir—your obedient servt.
          
            A Hamilton
          
          Col: E. Stevens
        